              Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 1 of 6




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                          FOR THE WESTERN DISTRICT OF WASHINIGTON
                                         AT SEATTLE
 6

 7     ROBERT YOUNG, individually, and as legal
       guardian of I.R.Y., a minor,                         NO. 2:19-cv-02070-RSL
 8
                                     Plaintiffs,            STIPULATED MOTION TO INCREASE
 9
                                                            THE NUMBER OF ALLOWED
       v.
                                                            DEPOSITIONS
10
       MITSUBISHI MOTORS NORTH AMERICA
11     CORPORATION, INC., a California
       corporation; and MITSUBISHI MOTORS
12     CORPORATION, a foreign corporation,

13                                   Defendants.

14
                                         I.        STIPULATION
15
            Pursuant to Federal Rule of Civil Procedure 26(b)(2), Plaintiff Robert Young, individually,
16
     and as legal guardian of I.R.Y., minor (hereinafter referred to as “Plaintiff”) and Defendants
17
     Mitsubishi Motors North America, Inc. and Mitsubishi Motors Corporation (hereinafter
18
     collectively referred to as “Defendants”), respectfully and jointly move the Court for entry of an
19
     order expanding the number of allowed depositions to twenty-five per side, excluding experts.
20
            Federal Rule of Civil Procedure 30(a)(2) presumptively limits the number of allowed
21
     depositions in a civil matter to ten per side. FED. R. CIV. P. 30(a)(2). However, as discovery


       STIPULATED MOTION TO INCREASE THE
                                                                CHRISTIE LAW GROUP, PLLC
       NUMBER OF ALLOWED DEPOSITIONS - 1                       2100 WESTLAKE AVENUE N., SUITE 206
       (Case No. 2:19-cv-02070 RSL)                                   SEATTLE, WA 98109
                                                                         206-957-9669
                 Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 2 of 6




 1   progresses in a case, “it will sometimes unveil a need to allow depositions beyond those

 2   contemplated” in the Federal Rules. See Thykkuttathil v. Keese, 294 F.R.D. 601, 602 (W.D. Wash.

 3   2013). Upon such an event, Federal Rule of Civil Procedure 26(b)(2) allows that “the court may

 4   alter the limits in these rules on the number of depositions.” Id. “The breadth and complexity of

 5   the case is a factor for the Court to consider in determining whether enlargement is warranted.” Id.

 6          Counsel for the parties have conferred and agree that good cause exists to increase the

 7   number of allowed depositions, as set forth below:

 8          1.       This is a complex products liability case involving multiple parties and serious

 9   alleged injuries. The case arises out of a single-vehicle accident involving a 1995 Mitsubishi

10   Montero that was hit by a falling tree. Five people were inside the vehicle, two of whom died.

11   I.R.Y. was the left rear occupant in the vehicle, and she sustained serious injuries as a result of the

12   accident, including paralysis.

13          2.       During the course of discovery, approximately fifty fact witnesses have been

14   identified, including but not limited to at least eight bystanders, twenty-six first responders,

15   investigators and emergency personnel, five family members and caregivers of I.R.Y., and six

16   individuals with knowledge regarding the subject vehicle’s chain-of-custody.

17          3.       To date, the parties have deposed, noted for deposition, and/or are in the process of

18   scheduling the depositions of the following fact witnesses:

19                      Robert Young (Plaintiff) – Deposed February 4, 2021;

20                      Trooper Michael Welander (Washington State Patrol Trooper; certified
                         collision technical specialist; drafted accident investigation report) –
21                       Deposed February 24, 2021;


       STIPULATED MOTION TO INCREASE THE
                                                                    CHRISTIE LAW GROUP, PLLC
       NUMBER OF ALLOWED DEPOSITIONS - 2                           2100 WESTLAKE AVENUE N., SUITE 206
       (Case No. 2:19-cv-02070 RSL)                                       SEATTLE, WA 98109
                                                                             206-957-9669
                 Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 3 of 6




 1
                        Sergeant Gailin Hester (Washington State Patrol Sergeant; assisted with
 2                       the accident investigation) – Deposed March 2, 2021;

 3                      Ranger John Bowie (United States Park Ranger; assisted with the
                         accident investigation) – Deposed March 3, 2021;
 4
                        Danielle Young (Plaintiff Robert Young’s daughter; I.R.Y.’s aunt and
 5                       prior caregiver; owner of the subject vehicle) – Deposed March 10,
                         2021;
 6
                        Michael Clabaugh (bystander; first on scene; removed I.R.Y. from the
 7                       subject vehicle) – Deposed March 17, 2021;

 8                      Katherine Dolashanty (I.R.Y.’s caretaker) – Noted for deposition on
                         March 31, 2021;
 9
                        Sarah Clabaugh (bystander; first on scene; treated and cared for I.R.Y.
10                       immediately upon removal from the subject vehicle) – in the process of
                         scheduling;
11
                        Fire Chief Sam Phillips (responded to the accident scene; oversaw the
12                       response and investigation) – in the process of scheduling; and
13
                        Ranger Brian Wray (United States Park Ranger; assisted with accident
                         investigation) – in the process of scheduling.
14
            4.       However, critical evidence—including the subject vehicle—is no longer available
15
     to the parties. Further, photographs were not taken at the accident scene until after evidence was
16
     moved and/or altered. Therefore, in order to adequately obtain evidence regarding the accident
17
     and Plaintiffs’ allegations, the parties will need to depose additional fact witnesses—specifically,
18
     those individuals who were on-scene immediately after the accident occurred and have first-hand
19
     knowledge of the relevant evidence, as well as others with knowledge of the subject vehicle and
20
     I.Y.R.’s alleged injuries. This includes, but is not necessarily limited to:
21


       STIPULATED MOTION TO INCREASE THE
                                                                   CHRISTIE LAW GROUP, PLLC
       NUMBER OF ALLOWED DEPOSITIONS - 3                          2100 WESTLAKE AVENUE N., SUITE 206
       (Case No. 2:19-cv-02070 RSL)                                      SEATTLE, WA 98109
                                                                            206-957-9669
           Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 4 of 6




 1                Yasmin Martinez – 911 caller; on scene of accident;

 2                Kayla Losfgren – 911 caller; on scene of accident;

 3                Joyce Bos-Lopez – bystander; on scene of accident;

 4                John Ides – bystander; on scene of accident;

 5                Carla Ides – bystander; on scene of accident;

 6                Terry Wopperer – bystander; on scene of accident;
 7                Haley Domning – bystander; on scene of accident; helped care for
                   I.R.Y. until first responders arrived;
 8
                  Trooper Addison Schahfer – assisted at the accident scene; completed
 9
                   the field diagram; assisted with preparing the vehicle analysis of the
                   vehicle; assisted with measuring the scene;
10
                  Trooper Mike Jensen – assisted at the accident scene; completed the
11
                   field diagram; assisted with preparing the vehicle analysis of the
                   vehicle; assisted with measuring the scene;
12
                  Firefighter/Paramedic Allen Hunt – treated I.R.Y. on scene and
13
                   transported her to the hospital;
14
                  Firefighter/EMT Neil Crumley – treated I.R.Y. on scene and transported
15                 her to the hospital;

16                EMT J. Stonig – treated I.R.Y. on scene and transported her to the
                   hospital;
17
                  Fire Captain/EMT Shane Simpson – led team that stabilized the subject
18                 vehicle and extricated roof;

19                Lt. Firefighter Al Oman – assisted in stabilization of the subject vehicle
                   and extrication of the roof; and
20
                  Assistant Fire Chief Dan Huff – responded to the scene; tasked with
21                 overseeing operations as well as triage and extrication.



     STIPULATED MOTION TO INCREASE THE
                                                             CHRISTIE LAW GROUP, PLLC
     NUMBER OF ALLOWED DEPOSITIONS - 4                      2100 WESTLAKE AVENUE N., SUITE 206
     (Case No. 2:19-cv-02070 RSL)                                  SEATTLE, WA 98109
                                                                      206-957-9669
                 Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 5 of 6




 1
            5.       In addition to the above, the parties anticipate each designating experts in multiple
 2
     disciplines with respect to both liability and damages.
 3
            6.       Due to the vast number of fact witnesses involved, and because the testimony of
 4
     these witnesses will be essential to the development of the parties’ expert reports, the parties agree
 5
     that the presumptive limit of depositions is insufficient.
 6
            THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:
 7
            The number of allowed depositions will be expanded to twenty-five per side, excluding
 8
     experts.
 9
            IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
10
            DATED this 30th day of March, 2021.
11

12          By: /s/ Micah R. LeBank                    By: /s/ Robert L. Christie
            Micah R. LeBank, WSBA #38047               Robert L. Christie, WSBA #10895
13          John R. Connelly, Jr., WSBA #12183         Megan M. Coluccio, WSBA #44178
            Jackson R. Pahlke, WSBA #52812             CHRISTIE LAW GROUP, PLLC
14          CONNELLY LAW OFFICES                       2100 Westlake Avenue N., Suite 206
            2301 North 30th Street                     Seattle, WA 98109
15          Tacoma, WA 98403                           Phone: 206-957-9669
            Email: jconnelly@connelly-law.com          Email: bob@christielawgroup.com
16          Email: mlebank@connelly-law.com            Email: megan@christielawgroup.com
            Email: jpahlke@connelly-law.com
17                                                     Janet L. Hickson (admitted pro hac vice)
            Attorneys for Plaintiff                    Laura M. Booth (admitted pro hac vice)
18                                                     SHOOK HARDY & BACON, LLP
                                                       5 Park Plaza, Suite 1600
19                                                     Irvine, CA 92614
                                                       Email: jhickson@shb.com
20                                                     Email: lbooth@shb.com
                                                       Claire M. Hillman (admitted pro hac vice)
21                                                     SHOOK HARDY & BACON, LLP


       STIPULATED MOTION TO INCREASE THE
                                                                   CHRISTIE LAW GROUP, PLLC
       NUMBER OF ALLOWED DEPOSITIONS - 5                          2100 WESTLAKE AVENUE N., SUITE 206
       (Case No. 2:19-cv-02070 RSL)                                      SEATTLE, WA 98109
                                                                            206-957-9669
              Case 2:19-cv-02070-RSL Document 34 Filed 03/31/21 Page 6 of 6




 1                                                  2555 Grand Blvd.
                                                    Kansas City, MO 64108
 2                                                  Email: chillman@shb.com

 3                                                  Attorneys for Defendants

 4
                                              II.     ORDER
 5
            THIS MATTER having come on regularly for hearing upon the stipulation of the parties
 6
     above contained, and the Court being fully advised in the premises, now, therefore, it is hereby
 7
     ORDERED that the number of allowed depositions will be expanded to twenty-five per side,
 8
     excluding experts.
 9

10          Dated this 31st day of March, 2021.

11

12
                                                        THE HONORABLE ROBERT S. LASNIK
13                                                      United States District Court Judge

14

15

16

17

18

19

20

21


       STIPULATED MOTION TO INCREASE THE
                                                               CHRISTIE LAW GROUP, PLLC
       NUMBER OF ALLOWED DEPOSITIONS - 6                      2100 WESTLAKE AVENUE N., SUITE 206
       (Case No. 2:19-cv-02070 RSL)                                  SEATTLE, WA 98109
                                                                        206-957-9669
